Citation Nr: 1517140	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  07-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical transportation provided by Jackson County Fire Rescue on April 28, 2014.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to November 1969.


This matter comes to the Board of Veterans Appeals (Board) on appeal from a September 2014 administrative decision of a Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida, which denied payment or reimbursement of private ambulance transportation expenses. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On April 28, 2014, the Veteran was transported by private ambulance to a non-VA hospital due to shortness of breath and respiratory distress.

2.  A December 2014 Board decision established service connection for coronary artery disease (CAD).  A March 2015 rating decision assigned a 30 percent rating for CAD, effective March 21, 2012, and a 100 percent rating from April 10, 2014. 

3.  At the time of the April 28, 2014, private ambulance transport, the Veteran was in receipt of a 100 percent rating for CAD, retroactively awarded.  

4.  The private medical transportation the Veteran received on April 28, 2014, was for a condition of such a nature that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.
 
5.  For the medical transportation the Veteran received on April 28, 2014, there were no VA medical facilities feasibly available and an attempt to obtain prior VA authorization beforehand would not be reasonable, sound, wise, or practicable.





CONCLUSION OF LAW

The criteria for payment or reimbursement of expenses incurred for private ambulance transport provided by Jackson County Fire Rescue on April 28, 2014, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

Under 38 U.S.C.A. § 1728, to be entitled to payment or reimbursement for medical expenses incurred at a non-VA facility (including related travel expenses), there must be a showing that three criteria are met: 

(a) the care and services rendered were (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(2); and

(b) the services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014).  

Failure to satisfy any one of the three criteria listed above precludes VA from paying unauthorized expenses of medical care, or any medical services including transportation, incurred at a private hospital.  38 C.F.R. § 17.120 (2014).

In this case, at the time of September 2014 administrative decision denying the benefits sought on appeal, the Veteran was not yet service-connected for coronary artery disease, and not in receipt of a 100 percent disability rating that retroactively included the date under consideration in this decision.  Therefore, the VAMC confined its analysis exclusively to the provisions of 38 U.S.C.A. § 1725 for payment or reimbursement for emergency services for nonservice-connected conditions at non-VA facilities.

However, during the pendency of this appeal, service connection for CAD was granted, and a 100 percent disability rating was assigned from April 10, 2014, prior to the date under consideration in this decision.   Thus, the Veteran is now found to have a total disability permanent in nature from a service-connected disability and consideration of 38 U.S.C.A. § 1728 is appropriate as 38 U.S.C.A. § 1728(a) has been satisfied.   

The Veteran asserts that his condition on April 28, 2014, was emergent in nature and that any delay in seeking immediate medical attention would have been hazardous to life or health.  

An April 22, 2014, VA medical record notes that the Veteran was discharged from a VA facility the Friday before with congestive heart failure.  He was currently contacting a VA nurse because he could not breathe and was unable to lie down.  The nurse advised that the Veteran go to the emergency room.  On follow-up call the next day, a VA nurse spoke with the Veteran's wife who stated the Veteran did not go to the emergency room and was breathing better.  

The April 28, 2014, Jackson County Fire Rescue report shows that the Veteran reported having shortness of breath for days and profound weakness.  The Veteran was transported to the closest facility, a private hospital, with a primary finding that the Veteran was in respiratory distress.  

An April 30, 2014, VA record notes that contact with the private hospital revealed that the Veteran had congestive heart failure exacerbation, the Veteran was in the intensive care unit on a ventilator and was heavily sedated.  

The determining factor for reimbursement purposes is not whether the Veteran in fact had an emergency condition, but whether the Veteran had a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the diagnosis ultimately rendered was not an emergency condition, the Board finds that from the perspective of the Veteran, a prudent layperson at the time the event would have reasonably believed that a medical emergency was taking place.  The Board finds the Veteran's contentions to be most compelling and the Board finds that 38 C.F.R. § 1728 (b) has been satisfied.  The Veteran is diagnosed with congestive heart failure, he was experiencing shortness of breath of such severity that his wife called an ambulance, and in fact, the situation was so severe that contemporaneous treatment in the private hospital required a ventilator and sedation.  

With respect to the issue of whether VA facilities were feasibly available, the Board has considered the Veteran's report that he lives in a very remote area and only has access to a small VA health clinic.  He has credibly asserted he would have used the VA hospital had he been close enough.  The regulations cite as an example of the conditions being met a situation where a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center.  38 C.F.R. § 17.1002(c) (2014).  Those are exactly the circumstances in this case.  The Board further finds the Veteran's statements to be credible as the lack of feasibility to use VA or other Federal facility.  Based on the foregoing, the Board finds probative evidence that a VA medical facility (or a medical facility with whom VA has contracted) was not feasibly available for the emergency needs of the Veteran at that time and an attempt to use it beforehand would not have been reasonable.  Therefore, the emergency transport by private ambulance was reasonable and the criteria for 38 C.F.R. § 1728 (c) have been met.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's condition on April 28, 2014, was such that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  He was service-connected at 100 percent on that date, although that was not finally adjudicated until after that date.  Furthermore, VA facilities were not feasibly available and he was transported to the nearest medical facility by ambulance personnel.  Having met all the requirements for medical expense payment or reimbursement under 38 U.S.C.A. § 1728, the Veteran is entitled to payment or reimbursement for the cost of medical transportation provided by Jackson County Fire Rescue on April 28, 2014.  Thus, this claim is granted.



ORDER

Payment or reimbursement of expenses incurred for private ambulance transport provided by Jackson County Fire Rescue on April 28, 2014, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


